 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     BRANDON C. JAROCH
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Brandon_Jaroch@fd.org
 6
 7   Attorney for Juan Jose Moreno-Gallardo

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                              Case No. 2:20-mj-00948-NJK

12                  Plaintiff,                              STIPULATION TO CONTINUE
                                                            PRELIMINARY HEARING
13           v.
                                                            (Third Request)
14   JUAN JOSE MORENO-GALLARDO,

15                  Defendant.

16
17           IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
18   Acting United States Attorney, and Jared Grimmer, Assistant United States Attorney, counsel
19   for the United States of America, and Rene L. Valladares, Federal Public Defender, and
20   Brandon C. Jaroch, Assistant Federal Public Defender, counsel for Juan Jose Moreno-Gallardo,
21   that the Preliminary Hearing currently scheduled on May 25, 2021, be vacated and continued
22   to a date and time convenient to the Court, but no sooner than thirty (30) days.
23           This Stipulation is entered into for the following reasons:
24           1.     Counsel for the defendant needs additional time to conduct investigation in this
25   case.
26           2.     Defendant is incarcerated and does not object to a continuance.
 1          3.      The parties agree to the continuance.
 2          4.      Additionally, denial of this request for continuance could result in a
 3   miscarriage of justice.
 4          This is the third request for continuance filed herein.
 5          DATED this 21st day of May, 2021.
 6
 7    RENE L. VALLADARES                              CHRISTOPHER CHIOU
      Federal Public Defender                         Acting United States Attorney
 8
 9
      By /s/ Brandon C. Jaroch                        By /s/ Jared Grimmer
10    BRANDON C. JAROCH                               JARED GRIMMER
      Assistant Federal Public Defender               Assistant United States Attorney
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:20-mj-00948-NJK
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     JUAN JOSE MORENO-GALLARDO,
 7
                   Defendant.
 8
 9
10          Based on the Stipulation of counsel and good cause appearing,

11          IT IS THEREFORE ORDERED that the Preliminary Hearing currently scheduled on

12   May 25, 2021 at the hour of 4:00 p.m., be vacated and continued to Wednesday, June 30,

13   2021, at the hour of 4:00 p.m., in Courtroom 3C.

14          DATED this 21st day of May, 2021.

15
16
                                                 NANCY J. KOPPE
17
                                                 UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
                                                    3
